     Case 3:21-cv-00860-JAH-AHG Document 6 Filed 08/20/21 PageID.29 Page 1 of 9



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   DONTE BAY McNEIL,                                   Case No.: 3:21-cv-00860-JAH-AHG
     CDCR #AY5635,
12
                                        Plaintiff,       ORDER:
13
     v.                                                  1) GRANTING RENEWED MOTION
14
     WARREN L. MONTGOMERY,                               TO PROCEED IN FORMA PAUERIS
15   ROBERT MARTINEZ, FRANCISCO                          [ECF No. 5];
16   PARTIDA, KATHLEEN ALLISON,
                                                         2) DISMISSING COMPLAINT
17                                  Defendants.          PURSUANT TO 28 U.S.C. § 1915(e)(2)
                                                         AND 28 U.S.C. § 1915A(b)(1)
18
19         On May 3, 2021, Donte Bay McNeil (“McNeil” or “Plaintiff”), a state inmate
20   currently incarcerated at Calipatria State Prison (“CSP”) located in Calipatria, California
21   and proceeding pro se, filed a civil rights complaint pursuant to 42 U.S.C. § 1983. See
22   Compl., ECF No. 1. Plaintiff did not pay the filing fee required by 28 U.S.C. § 1914(a) to
23   commence a civil action when he filed his Complaint; instead, he filed a Motion to Proceed
24   In Forma Pauperis (“IFP”) pursuant to 28 U.S.C. § 1915(a). See ECF No. 3.
25         On June 1, 2021, the Court denied McNeil’s IFP motion and dismissed the case
26   without prejudice because McNeil had failed to provide the Court with the required
27   certified trust account statement. ECF No. 4; 28 U.S.C. § 1915(a)(2); Andrews v. King, 398
28
                                                     1
     Case 3:21-cv-00860-JAH-AHG Document 6 Filed 08/20/21 PageID.30 Page 2 of 9



 1   F.3d 1113, 1119 (9th Cir. 2005). McNeil was given sixty days from the date of the Order
 2   within which to either pay the civil filing fee or file a new IFP motion which included a
 3   certified trust account statement. ECF No. 4. On July 6, 2021, McNeil filed a renewed IFP
 4   motion. ECF No. 5.
 5   I.     Renewed Motion to Proceed in Forma Pauperis
 6          All parties instituting any civil action, suit or proceeding in a district court of the
 7   United States, except an application for writ of habeas corpus, must pay a filing fee of
 8   $402. 1 See 28 U.S.C. § 1914(a). The action may proceed despite a plaintiff’s failure to
 9   prepay the entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C.
10   § 1915(a). See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007); Rodriguez v.
11   Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). However, a prisoner who is granted leave to
12   proceed IFP remains obligated to pay the entire fee in “increments” or “installments,”
13   Bruce v. Samuels, 577 U.S. 82, 84 (2016); Williams v. Paramo, 775 F.3d 1182, 1185 (9th
14   Cir. 2015), and regardless of whether his action is ultimately dismissed. See 28 U.S.C.
15   § 1915(b)(1), (2); Taylor v. Delatoore, 281 F.3d 844, 847 (9th Cir. 2002).
16          Section 1915(a)(2) requires prisoners seeking leave to proceed IFP to submit a
17   “certified copy of the trust fund account statement (or institutional equivalent) for . . . the
18   6-month period immediately preceding the filing of the complaint.” 28 U.S.C.
19   § 1915(a)(2); Andrews v. King, 398 F.3d 1113, 1119 (9th Cir. 2005). From the certified
20   trust account statement, the Court assesses an initial payment of 20% of (a) the average
21   monthly deposits in the account for the past six months, or (b) the average monthly balance
22   in the account for the past six months, whichever is greater, unless the prisoner has no
23   assets. See 28 U.S.C. § 1915(b)(1); 28 U.S.C. § 1915(b)(4). The institution having custody
24
25
26   1
      In addition to the $350 statutory fee, civil litigants must pay an additional administrative fee of $52. See
27   28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court Misc. Fee Schedule, § 14 (eff.
     Dec. 1, 2020)). The additional $52 administrative fee does not apply to persons granted leave to proceed
28   IFP. Id.
                                                          2
     Case 3:21-cv-00860-JAH-AHG Document 6 Filed 08/20/21 PageID.31 Page 3 of 9



 1   of the prisoner then collects subsequent payments, assessed at 20% of the preceding
 2   month’s income, in any month in which his account exceeds $10, and forwards those
 3   payments to the Court until the entire filing fee is paid. See 28 U.S.C. § 1915(b)(2); Bruce,
 4   577 U.S. at 84.
 5          In support of his IFP Motion, McNeil has submitted a copy of his CDCR Inmate
 6   Statement Report as well as a Prison Certificate completed by an accounting officer at RJD.
 7   See ECF No. 5 at 5–8; 28 U.S.C. § 1915(a)(2); S.D. Cal. CivLR 3.2; Andrews, 398 F.3d at
 8   1119. These statements show McNeil has carried an average monthly balance of $210.83,
 9   average monthly deposits to his account of $175.00 over the 6-month period immediately
10   preceding the filing of his Complaint, and a $415.10 available balance on the books at the
11   time of filing. See ECF No. 5 at 5–8.
12          Based on this accounting, the Court GRANTS McNeil’s Motion to Proceed IFP
13   (ECF No. 5) and assesses an initial partial filing fee of $42.16 pursuant to 28 U.S.C.
14   § 1915(b)(1). However, this initial fee need be collected only if sufficient funds are
15   available in McNeil’s account at the time this Order is executed. See 28 U.S.C.
16   § 1915(b)(4) (providing that “[i]n no event shall a prisoner be prohibited from bringing a
17   civil action or appealing a civil action or criminal judgment for the reason that the prisoner
18   has no assets and no means by which to pay the initial partial filing fee.”); Bruce, 577 U.S.
19   at 86; Taylor, 281 F.3d at 850 (finding that 28 U.S.C. § 1915(b)(4) acts as a “safety-valve”
20   preventing dismissal of a prisoner’s IFP case based solely on a “failure to pay ... due to the
21   lack of funds available to him when payment is ordered.”). The remaining balance of the
22   $350 total fee owed in this case must be collected by the agency having custody of McNeil
23   forwarded to the Clerk of the Court pursuant to 28 U.S.C. § 1915(b)(2).
24   III.   Screening per 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b)
25          A.    Standard of Review
26          Because McNeil is a prisoner, his Complaint requires a pre-answer screening
27   pursuant to 28 U.S.C. § 1915(e)(2)(B) and § 1915A(b). Under these statutes, the Court
28
                                                   3
     Case 3:21-cv-00860-JAH-AHG Document 6 Filed 08/20/21 PageID.32 Page 4 of 9



 1   must sua sponte dismiss a prisoner’s IFP complaint, or any portion of it, which is frivolous,
 2   malicious, fails to state a claim, or seeks damages from defendants who are immune. See
 3   Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000) (en banc) (discussing 28 U.S.C.
 4   § 1915(e)(2)); Rhodes v. Robinson, 621 F.3d 1002, 1004 (9th Cir. 2010) (discussing 28
 5   U.S.C. § 1915A(b)). “The purpose of [screening] is ‘to ensure that the targets of frivolous
 6   or malicious suits need not bear the expense of responding.’” Nordstrom v. Ryan, 762 F.3d
 7   903, 920 n.1 (9th Cir. 2014) (citation omitted).
 8         “The standard for determining whether Plaintiff has failed to state a claim upon
 9   which relief can be granted under § 1915(e)(2)(B)(ii) is the same as the Federal Rule of
10   Civil Procedure 12(b)(6) standard for failure to state a claim.” Watison v. Carter, 668 F.3d
11   1108, 1112 (9th Cir. 2012); see also Wilhelm v. Rotman, 680 F.3d 1113, 1121 (9th Cir.
12   2012) (noting that screening pursuant to § 1915A “incorporates the familiar standard
13   applied in the context of failure to state a claim under Federal Rule of Civil Procedure
14   12(b)(6)”). Rule 12(b)(6) requires a complaint “contain sufficient factual matter, accepted
15   as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S.
16   662, 678 (2009) (internal quotation marks omitted); Wilhelm, 680 F.3d at 1121.
17         Detailed factual allegations are not required, but “[t]hreadbare recitals of the
18   elements of a cause of action, supported by mere conclusory statements, do not suffice.”
19   Iqbal, 556 U.S. at 678. “Determining whether a complaint states a plausible claim for relief
20   [is] . . . a context-specific task that requires the reviewing court to draw on its judicial
21   experience and common sense.” Id. The “mere possibility of misconduct” or “unadorned,
22   the defendant-unlawfully-harmed me accusation[s]” fall short of meeting this plausibility
23   standard. Id.; see also Moss v. U.S. Secret Service, 572 F.3d 962, 969 (9th Cir. 2009).
24         B.     Plaintiff’s Allegations
25         McNeil alleges that in early December of 2019, he asked Correctional Officer Diaz
26   for a work order to repair a chase that was leaking dirty water into his cell which he and
27
28
                                                   4
     Case 3:21-cv-00860-JAH-AHG Document 6 Filed 08/20/21 PageID.33 Page 5 of 9



 1   other inmates were forced to clean up for about a month. Compl., ECF No. 1 at 3.
 2   Defendant Robert Martinez performed work on the chase but the leak continued. Id.
 3         On December 26, 2019, McNeil underwent knee surgery and was using crutches to
 4   walk. Id. McNeil claims he and another inmate cleaned up water from the leaking chase
 5   later that day when McNeil returned to his cell. Id.
 6         On December 29, 2019, McNeil alleges he woke up during the night to use the
 7   restroom and slipped in a large puddle of water that had accumulated from the leaking
 8   chase. Id. McNeil fell, hitting his head and was “instantly in extreme pain in [his] back and
 9   leg” and could not get off of the floor. Id. Medical staff took him to the infirmary where he
10   stayed for several days. Id. McNeil claims he continues to suffer from “extreme ongoing
11   pain and disruption of sleep due to back pain, nerve damage, [and] right knee pain.” Id.
12         C.     42 U.S.C. § 1983
13         “Section 1983 creates a private right of action against individuals who, acting under
14   color of state law, violate federal constitutional or statutory rights.” Devereaux v. Abbey,
15   263 F.3d 1070, 1074 (9th Cir. 2001). Section 1983 “is not itself a source of substantive
16   rights, but merely provides a method for vindicating federal rights elsewhere conferred.”
17   Graham v. Connor, 490 U.S. 386, 393‒94 (1989) (internal quotation marks and citations
18   omitted). “To establish § 1983 liability, a plaintiff must show both (1) deprivation of a
19   right secured by the Constitution and laws of the United States, and (2) that the deprivation
20   was committed by a person acting under color of state law.” Tsao v. Desert Palace, Inc.,
21   698 F.3d 1128, 1138 (9th Cir. 2012).
22         D.     Discussion
23         McNeil claims his Eighth Amendment rights have been violated by the unrepaired
24   chase leak which leaked water into his cell, and which in turn caused him to slip, fall and
25   injure himself. Compl., ECF No. 1 at 3. The Eighth Amendment protects prisoners from
26   inhumane methods of punishment and inhumane conditions of confinement, and “[p]rison
27   officials have a duty to ensure that prisoners are provided with adequate shelter, food,
28
                                                  5
     Case 3:21-cv-00860-JAH-AHG Document 6 Filed 08/20/21 PageID.34 Page 6 of 9



 1   clothing, sanitation, medical care, and personal safety.” Farmer v. Brennan, 511 U.S. 825,
 2   825 (1994); Johnson v. Lewis, 217 F.3d 726, 731 (9th Cir. 2000). To state a cruel and
 3   unusual punishment claim, Plaintiff must allege facts sufficient to satisfy two requirements.
 4   Id. at 834; Iqbal, 556 U.S. 662, 678 (2009). First, he must allege his deprivation was
 5   “objectively [and] ‘sufficiently serious.’” Farmer, 511 U.S. at 834 (quoting Wilson v.
 6   Seiter, 501 U.S. 294, 298 (1991)); see also Peralta v. Dillard, 744 F.3d 1076, 1091 (9th
 7   Cir. 2014). Prison conditions are not objectively serious unless they amount to
 8   “unquestioned and serious deprivations of basic human needs,” or of the “minimal civilized
 9   measure of life’s necessities.” Rhodes v. Chapman, 452 U.S. 337, 347 (1981); Wilson, 501
10   U.S. at 298-300; Grenning v. Miller-Stout, 739 F.3d 1235, 1238 (9th Cir. 2014 (citations
11   omitted). Second, Plaintiff’s Complaint “must contain sufficient factual matter” to
12   demonstrate that each Defendant acted with a sufficiently culpable state of mind, that of
13   “deliberate indifference.” Iqbal, 556 U.S. at 678; Wilson, 501 U.S. at 303; Peralta, 744
14   F.3d at 1091. A prison official acts with deliberate indifference if he “knows of and
15   disregards an excessive risk to the prisoner’s health and safety.” Farmer, 511 U.S. at 837.
16   In other words, the prison official “must both be aware of facts from which the inference
17   could be drawn that a substantial risk of serious harm exists [to the prisoner], and [the
18   prison official] must also draw that inference.” Id.
19         District courts in California have routinely found that “a single defective condition
20   – such as a slippery floor, a leaking roof, or a broken oven – by itself without additional
21   conditions contributing to a threat to an inmate’s safety does not create an objectively
22   sufficient and serious condition to implicate the Eighth Amendment.” Brown v. Flores, No.
23   18-cv-01578 LHK (PR) 2018 WL 9838120, at *2–*3 (N.D. Cal. Oct. 2018); see also
24   Jackson v. Arizona, 885 F.3d 639, 641 (9th Cir. 1989), superseded by statute on other
25   grounds as stated by Lopez v. Smith, 203 F.3d 1112, 1130 (9th Cir. 2000) (stating that
26   “slippery prison floors . . . do not state even an arguable claim for cruel and unusual
27   punishment”); Jacobs v. CDCR, No. 1:20-cv-00547-BAM (PC), 2021 WL 1264636, at *11
28
                                                   6
     Case 3:21-cv-00860-JAH-AHG Document 6 Filed 08/20/21 PageID.35 Page 7 of 9



 1   (E.D. Cal. April 6, 2021) (dismissing complaint for failing to state a claim where disabled
 2   Plaintiff alleged he slipped and fell in a puddle of polluted rainwater on his cell floor);
 3   Collier v. Garcia, No. 17-cv-05841 LHK (PR), 2018 WL 659014, at *2 (N.D. Cal. Jan. 31,
 4   2018) (dismissing complaint for failing to state a claim where Plaintiff slipped and fell in
 5   a puddle of water in his cell which emanated from a leaking chase); Oubichon v. Carey,
 6   No. 2:06-cv-2749-JAM-EFB P, 2017 WL 2162940, at *8 (C.D. Cal. May 17, 2017)
 7   (granting summary judgment motion where Plaintiff alleged he slipped and fell in water
 8   from an overflowing toilet). “[P]oorly maintained surfaces, wet floors, or leaky roofs do
 9   not pose a substantial risk of serious harm supporting a constitutional violation and are
10   merely negligence claims . . . even where the hazard has existed, and been known to prison
11   officials, for years . . . .” Pauly v. California, No. 2018 WL 5920780, at *4 (E.D. Cal.
12   2018), citing Hall v. Frauehnehim, et al., No. 1:16-cv-00263-AWI-DLB PC, 2016 WL
13   2898712, at *1–*5 and n.1; see also Shannon v. Vannoy, No. 15-446-SDD-RLB, 2016 WL
14   1559583, at *1 (M.D. La. Apr. 19, 2016) (granting motion to dismiss where Plaintiff
15   alleged rainwater leaked into his cell and caused him to slip and fall while he was walking
16   to the bathroom); Seymore v. Dep’t of Corr. Servs., No. 11 Civ. 2254 (JGK), 2014 WL
17   641428, at *4 (S.D.N.Y. Feb. 18, 2014) (granting motion to dismiss where Plaintiff alleged
18   he was injured when he slipped and fell in water in the shower); Sylla v. City of N.Y., No.
19   04-cv-5692 (ILG), 2005 WL 3336460, at *1–*4 (E.D.N.Y. Dec. 8, 2005) (granting motion
20   to dismiss where Plaintiff alleged he slipped and fell in a flooded bathroom). “[I]n order
21   state a cognizable claim for relief, there must be a confluence of exacerbating conditions
22   such that the [leaking water] posed a serious, unavoidable threat to plaintiff’s safety.”
23   Coleman v. Frauenheim, No. 1:17-cv-10276-DAD-BAM (PC), 2018 WL 2463855, at *3
24   (E.D. Cal. June 1, 2018), citing Frost v. Agnos, 152 F.3d 1124, 1129 (9th Cir. 1998).
25         At best, McNeil has alleged negligence resulting from a failure to maintain the
26   leaking chase, but this does not amount to an “unquestioned and serious deprivations of
27   basic human needs,” or of the “minimal civilized measure of life’s necessities.” Rhodes,
28
                                                  7
     Case 3:21-cv-00860-JAH-AHG Document 6 Filed 08/20/21 PageID.36 Page 8 of 9



 1   452 U.S. at 347. Accordingly, McNeil has not plausibly alleged an Eighth Amendment
 2   claim. Iqbal, 556 U.S. at 678.
 3   III.   Conclusion and Orders
 4          For the reasons explained, the Court:
 5          1)    GRANTS Plaintiff’s renewed Motion to Proceed IFP pursuant to 28 U.S.C.
 6   Section 1915(a) [ECF No. 5].
 7          2)    DIRECTS the Secretary of the CDCR, or her designee, to collect from
 8   Plaintiff’s prison trust account the $350 filing fee owed in this case by garnishing monthly
 9   payments from his account in an amount equal to twenty percent (20%) of the preceding
10   month’s income and forwarding those payments to the Clerk of the Court each time the
11   amount in the account exceeds $10 pursuant to 28 U.S.C. Section 1915(b)(2). ALL
12   PAYMENTS SHALL BE CLEARLY IDENTIFIED BY THE NAME AND NUMBER
13   ASSIGNED TO THIS ACTION.
14          3)    DIRECTS the Clerk of the Court to serve a copy of this Order on Kathleen
15   Allison, Secretary, California Department of Corrections and Rehabilitation, P.O. Box
16   942883, Sacramento, California, 94283-0001.
17          4)    DISMISSES Plaintiff’s Complaint for failing to state a claim upon which
18   relief may be granted pursuant to 28 U.S.C. Section 1915(e)(2)(B) and Section 1915A(b),
19   and GRANTS him sixty (60) days leave from the date of this Order in which to file an
20   Amended Complaint which cures all the deficiencies of pleading noted. Plaintiff’s
21   Amended Complaint must be complete by itself without reference to his original pleading.
22   Defendants not named and any claim not re-alleged in his Amended Complaint will be
23   considered waived. See S.D. Cal. Civ. L.R. 15.1; Hal Roach Studios, Inc. v. Richard Feiner
24   & Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1989) (“[A]n amended pleading supersedes the
25   original.”); Lacey v. Maricopa Cnty., 693 F.3d 896, 928 (9th Cir. 2012) (noting that claims
26   dismissed with leave to amend which are not re-alleged in an amended pleading may be
27   “considered waived if not repled.”).
28
                                                    8
     Case 3:21-cv-00860-JAH-AHG Document 6 Filed 08/20/21 PageID.37 Page 9 of 9



 1         If Plaintiff fails to file an Amended Complaint within the time provided, the Court
 2   will enter a final Order dismissing this civil action based both on Plaintiff’s failure to state
 3   a claim upon which relief can be granted pursuant to 28 U.S.C. Section 1915(e)(2)(B) and
 4   Section 1915A(b), and his failure to prosecute in compliance with a court order requiring
 5   amendment. See Lira v. Herrera, 427 F.3d 1164, 1169 (9th Cir. 2005) (“If a plaintiff does
 6   not take advantage of the opportunity to fix his complaint, a district court may convert the
 7   dismissal of the complaint into dismissal of the entire action.”).
 8         IT IS SO ORDERED.
 9
10
11   Dated: August 20, 2021
12
                                                    ____________________________________
13                                                  Hon. John A. Houston
                                                    United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    9
